Citation Nr: 1455354	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a June 29, 1982, rating decision that denied service connection for schizo-affective disorder, claimed as a nervous condition.   

2.  Entitlement to an effective date prior to April 27, 2011, for the establishment of service connection for schizo-affective disorder, bipolar type, with depressed phase.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to August 1976.  

The issue of entitlement to an earlier effective date comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection, effective April 27, 2011.  

The issue of whether there was CUE in a June 29, 1982, rating decision is before the Board on appeal from a February 2013 rating decision.


FINDINGS OF FACT

1.  An unappealed June 29, 1982 rating decision denied service connection for schizo-affective disorder, claimed as a nervous condition; the decision was reasonably supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.

2.  In January 1988, the Veteran attempted to reopen his claim of service connection for schizo-affective disorder, claimed as a nervous condition; this claim was denied by an unappealed September 1988 rating decision that found the Veteran did not submit new and material evidence to reopen his claim.  

3.  In February 1994, the Veteran again attempted to reopen his claim of service connection for schizo-affective disorder, claimed as a nervous condition; this claim was denied by an unappealed December 1998 rating decision that found the Veteran did not submit new and material evidence to reopen his claim.

4.  On April 27, 2011, VA received the Veteran's claim of service-connection for an acquired psychiatric condition to include, posttraumatic stress disorder, depression, and schizophrenia.  

5.  There is no evidence dated between the December 1998 rating decision and prior to April 27, 2011, establishing an informal or formal claim of service connection for schizo-affective disorder, claimed as a nervous condition.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the June 29, 1982, rating decision that denied service connection for schizo-affective disorder, claimed as a nervous condition, on the basis of CUE have not been met.  38 C.F.R. § 3.105 (2014).

2.  The legal criteria have not been met for an effective date prior to April 27, 2011, for the grant of service connection for schizo-affective disorder, bipolar type, with depressed phase.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. 
§ 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  Those duties are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  The effective date claim arises from the Veteran's disagreement with the effective date assigned following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

All evidence relevant to the Veteran's claims has been secured.  Notably, determinations regarding effective dates of awards are based essentially on what was shown by the record at various points in time and application of governing law to those findings.  Generally, further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

      Clear and Unmistakable Error (CUE)

A June 29, 1982 rating decision denied the Veteran's original claim of service connection for a nervous condition, finding that the Veteran was discharged from service for a schizoid personality, a constitutional or development abnormality for which service connection was legally precluded.  The RO further denied his claim on the basis that the Veteran's schizo-affective disorder did not occur until many years after service, and that there was no relationship between his period of service and his diagnosed condition.  

The Veteran did not appeal that decision and it became final.  See 38 U.S.C.A. 
§ 7105.  Generally, a decision of the RO that is not timely appealed becomes final and binding based on the evidence of record at the time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  An exception to this finality rule occurs when CUE is found in a prior RO decision.  If the evidence establishes such CUE, the prior decision will be reversed or revised; a finding of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104(a), 3.105(a).

CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992).  

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  The mere misinterpretation of facts also does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the June 1982 rating decision.  38 C.F.R. § 3.105.

The Veteran, through his agent, argues that CUE was committed when the RO concluded that one diagnosis (schizoid personality) was a constitutional or developmental abnormality and in concluding that one diagnosis (schizo-affective disorder) was a newly diagnosed psychosis unrelated to in-service complaints with similar symptoms.  The Veteran argues that all the evidence at the time of the June 1982 decision suggested that his disability originated while on active duty.  He contends that the decision was an over-reaching medical opinion of the rating board.  

As a threshold matter, the Board finds that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104, 114 (2003).

At the time of the June 1982 rating decision, VA compensation was not provided for a personality disorder, as it was specifically excluded as a disease or injury within the meaning of the applicable legislation providing for VA compensation benefits.  Therefore, generally speaking, a personality disorder was not service connectable as a matter of express VA regulation.  See 38 C.F.R. §§ 3.303(c) 4.9, 4.127 (1982).  In this regard, the RO did not misapply the law in determining that the Veteran's schizoid personality was not service connectable. 

With respect to the RO's determination that there was no nexus between the Veteran's in-service treatment and his diagnosis in 1982 of schizo-affective disorder, the Board finds that his argument boils down to a disagreement with how the RO evaluated the evidence, which is not CUE.  See Crippen, supra.  At the time of the rating decision, the panel considered the Veteran's service treatment records, specifically nothing that he was referred for a psychiatric evaluation in June 1976.  The rating decision also addressed that the examiner recommended that the Veteran be administratively discharged for character and behavior disorder classified as schizoid personality with accompanying periodic situational depressions.  At the time of the rating decision, the Veteran was afforded a VA examination.  The examiner found that while the Veteran had symptoms of both an affective disorder and schizophrenia, he did not meet the criteria for either.  Based on this opinion, and the evidence of record at the time, the RO determined that there was no relationship between his condition during his period of service and his 1982 diagnosis.  As stated above, a disagreement as to how the facts were weighed or evaluated is not a valid basis for CUE motion.  In essence the Veteran is asking for a reevaluation of the evidence, which is not a basis for CUE.  

Moreover, at the time of the June 1982 rating decision, the RO was not precluded from relying upon its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Historically, VA was not required to rely upon independent medical evidence to support its medical conclusions; both the Board and the RO's common practice at that time was to use their own medical judgment by way of a medical member of the panel.  See, e.g., Austin v. Brown, 6 Vet. App. 547, 549 (1994).  A medical member of the RO rating panel participated in and was a signatory in the decision.  The opinions that the Veteran's schizoid personality was a constitutional or development abnormality and that his schizo-affective disorder was not related to his service, were accordingly supported by the medical member of the panel, and the RO appropriately relied on this medical judgment in deciding the claim.  See Bowyer v. Brown, 7 Vet. App. 549 (1995).  As the rating decision was ascribed to by the medical member of the panel, it cannot be said that the pertinent evidence of record supports the Veteran's position.

For the reasons and bases expressed above, the Board finds that the June 29, 1982, rating decision did not contain CUE.  The June 1982 rating decision denying service connection for schizo-affective disorder, claimed as a nervous condition, was consistent with and supported by the evidence then of record, as well as the law that was in effect at that time, and VA's interpretation of those laws.  The record does not reflect that an error, had it not been made, would have manifestly changed the outcome when it was made, and it is not absolutely clear that a different result would have ensued.  Therefore, the benefit sought by the motion for revision or reversal based on CUE must be denied.  

      Earlier Effective Date 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought. 38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  VA must look to all communications from a claimant that may be interpreted as applications or claims, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

A June 1982 rating decision denied the Veteran's claim for service connection for a for schizo-affective disorder, claimed as a nervous condition.  The RO sent the Veteran a letter in July 1982 informing the Veteran that his claim had been denied and informing him of his appellate rights.  The Veteran did not appeal that decision and that decision is final.  Absent a finding of CUE (as addressed above), an effective date prior to the June 1982 final RO decision is precluded.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).

In January 1988, the Veteran attempted to reopen his claim of service connection for schizo-affective disorder, claimed as a nervous condition.  A September 1988 rating decision denied his attempt to reopen, finding that the Veteran did not submit new and material evidence to reopen his claim.  In an October 1988 letter, the Veteran was provided notice of the decision and his appellate rights.  The Veteran did not appeal.  CUE has not been alleged; absent a finding of CUE, an effective date prior to the September 1988 final RO decision is precluded.  See Rudd, supra.

In February 1994, the Veteran again attempted to reopen his claim of service connection for schizo-affective disorder, claimed as a nervous condition.  This claim was denied by a December 1998 rating decision, again finding that the Veteran did not submit new and material evidence to reopen his claim.  In a January 1999 letter, the Veteran was provided notice of the DC and his appellate rights.  The Veteran did not appeal.  CUE has not been alleged; absent a finding of CUE, an effective date prior to the December 1998 final RO decision is precluded. See Rudd, supra.

The Board has reviewed the record and finds that the first document received subsequent to the December 1998, final rating decision that can be considered a request to reopen the claim for service connection for a psychiatric disability was received by VA on April 27, 2011.  The only communication received from the Veteran between the December 1998 and April 27, 2011 was a July 2005 application for pension benefits, which was denied on August 2, 2005.  No further communication was received from the Veteran until the April 27, 2011 claim to reopen.

As no claim was received subsequent to the December 1998 rating decision, and prior to April 27, 2011, and because receipt of claim is later than entitlement arose, there is no basis for assignment of an effective date prior to the April 27, 2011.  See 38 C.F.R. § 3.400(r).


ORDER

The appeal to establish CUE in a June 29, 1982 rating decision which denied service connection for r schizo-affective disorder, claimed as a nervous condition is denied.

Entitlement to an effective date earlier than April 27, 2011, for the award of service connection for schizo-affective disorder, bipolar type, with depressed phase is denied. 



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


